Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Kay Plunkett, Individually and as Surviving            Appeal from the 202nd District Court of
Spouse of Curtis Plunkett; Chandra                     Bowie County, Texas (Tr. Ct. No.
Anderson, Individually and as Surviving                13C0522-202). Opinion delivered by Chief
Child of Curtis Plunkett; and Jeff Plunkett,           Justice Morriss, Justice Moseley and Justice
Individually and as Surviving Child of                 Burgess participating.
Curtis Plunkett, Appellants

No. 06-16-00010-CV         v.

Christus St. Michael Health System;
Christus Health Ark-La-Tex d/b/a Christus
St. Michael Health System, Jacob Duke,
D.D.S., Jack L. Royal, M.D., Thomas A.
Hunley, M.D., Gregg Anderson, CRNA,
Jason Yost, M.D. and Mark Sutherland,
M.D., Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED DECEMBER 19, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk